                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,
                                                 NO.     C19-019 RSM
                        Plaintiff,
                v.
                                                 ORDER FOR JUDGMENT
 ROSS ISLAND SAND & GRAVEL CO., an
 Oregon corporation,

                        Defendant.

                                     Summary of Judgment

Judgment Creditor:                            Northwest Administrators, Inc.
Judgment Debtor:                              Ross Island Sand & Gravel Co.
Principal Judgment Amount                    $43,025.71
Liquidated Damages                             $8,605.14
Interest to Date of Judgment:                   $370.55
Attorneys' Fees:                                $639.00
Costs:                                          $449.50
Other Recovery Amounts:                      NONE
Percent Interest on Principal:               Five percent (5%) per annum for 11/18-
                                              12/18
                                              Six percent (6%) per annum for 1/19
Interest Rate on Costs:                      NONE
Attorneys for Judgment
 Creditor:                                    Reid, McCarthy, Ballew & Leahy, L.L.P.

       THIS MATTER coming on for consideration upon Plaintiff’s motion for judgment

against the Defendant, Plaintiff being represented by its attorney, Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented, and the Court having

reviewed the records and file herein, including the affidavit of Russell J. Reid, the Declaration


ORDER FOR JUDGMENT – C19-00019-RSM
Page 1 of 2
of Miriam Williams, and the exhibits thereto in support of Plaintiff’s motion, and being fully

advised in the premises, now, therefore, it is hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is awarded

judgment against Defendant in the amounts hereinafter listed, which amounts are due the

Plaintiff’s Trust by Defendant for its inclusive employment of members of the bargaining unit

represented by Locals 81, 162 and 305, with which the Defendant has valid collective

bargaining agreements, and which amounts are due by reason of its specific acceptance of the

Declarations of Trust for the period November 2018 through January 2019: for contributions

of $43,025.71, for liquidated damages of $8,605.14, for pre-judgment interest of $370.55, for

attorneys’ fees of $639.00, and for costs of $449.50, all for a total of $53,089.90.

       DATED this 1st day of March 2019.


                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER FOR JUDGMENT – C19-00019-RSM
Page 2 of 2
